Citation Nr: 1720025	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-08 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a      January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which denied service connection for bilateral hearing loss.

In August 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

The Board previously remanded the appeal in November 2014 for a VA addendum opinion.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

The probative evidence of record does not show that currently diagnosed bilateral sensorineural hearing loss is related to the Veteran's active military service or had its onset within one year of service separation.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in July 2010 which met the VCAA notice requirements with respect to service connection for bilateral hearing loss.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, VA and private treatment records, and VA examinations.  VA examinations and opinions were provided in October 2010 and May 2015 to address service connection for bilateral hearing loss.  The Board finds that, in combination, the October 2010 examination and May 2015 VA addendum opinion adequately address the Veteran's current diagnosis, and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The May 2015 VA addendum opinion also substantially complied with the terms of the prior remand directives.  Stegall, 11 Vet. App. at  271.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
 § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2016). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.

Generally, veterans are presumed to have entered active service in sound condition as to their health except for defects noted at the time of examination for entrance into service. 38 U.S.C.A. § 1111 (West 2014); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  The presumption only attaches where there has been an induction examination in which the disability subsequently noted was not detected.  See Bagby, 1 Vet. App. at 227.  

Specifically regarding claims to service connection for hearing loss, in McKinney v. McDonald, 28 Vet. App. 15 (2016), the Court of Appeals for Veterans Claims (Court) held that because the degree of hearing loss noted on Appellant's entrance examination did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the Appellant was entitled to the presumption of soundness under 38 U.S.C. § 1111.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis

The Veteran contends that his bilateral hearing loss began in 1967 and is related to noise exposure in Vietnam in his duties as an infantry cook.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence demonstrates that currently diagnosed bilateral hearing loss was not incurred in service or was manifest to a compensable degree within one year of the Veteran's separation from service.

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  

Service treatment records include service enlistment and separation audiograms.  
On the authorized enlistment audiological evaluation in August 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (20)
-5 (5)
5 (15)
10 (15)
LEFT
20 (35)
10 (25)
5 (15)
10 (20)
10 (15)

While higher threshold levels were indicated at 500 and 1000 Hertz in the left ear and are indicative of some degree of hearing impairment, the degree of hearing loss does not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385;  the Veteran is entitled to the presumption of soundness under 38 U.S.C. § 1111.  McKinney, 28 Vet. App. 15.

Audiometric data provided in May 1968 is presumed to have been set by current ISO-ANSI standards.  On the authorized audiological evaluation in May 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
/
5
LEFT
0
0
5
/
0

The Veteran was not diagnosed as having a hearing loss disability on separation from service.  In fact, none of the thresholds exceeded 20 decibels. 

In private treatment records dated August 2006, the Veteran complained of difficulty hearing in both hears and was referred to ENT for an audiological evaluation.  In October 2006, the Veteran received an audiometric test which showed a borderline to mild hearing loss in both ears.  In August 2010, a private audiologist diagnosed bilateral sensorineural hearing loss upon basic audiological and acoustic reflex testing.

In an October 2010 VA examination report, the VA audiologist confirmed the Veteran's diagnosis of bilateral hearing loss.  The Veteran reported that he had a gradual decrease in hearing when asked whether his hearing loss was progressive or of sudden onset.  He also dated the onset of hearing loss as "a few years ago."  The VA examiner opined that because hearing was normal at separation with no significant shift from enlistment, the Veteran's hearing loss was not related to his military noise exposure.  The VA audiologist also noted the Veteran experienced occupational noise exposure in a machine shop for nine years post-service with the use of hearing protection.  




During the examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
50
50
LEFT
35
40
45
60
55

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear.  Accordingly, the Board finds that the Veteran has a current hearing loss disability for VA purposes.  See C.F.R. § 3.385 (2016).  

At a June 2014 videoconference hearing, the Veteran testified that he served as a cook for the infantry division while stationed in Vietnam.  The Veteran's Form DD-214 indicates his military occupational specialty was a cook.  At his hearing, the Veteran indicated that he would go out into the field with the infantry for 30 days at a time and would go to training with the men, where he was exposed to loud noises from trucks, tanks, generators and shooting.  The Veteran testified that he trained with an M-16.  He reported experiencing hearing loss during service, stating that the men would have to speak loudly to him.  The Board finds that the Veteran is credible in identifying noise exposure in service.  Although the Veteran testified that he experienced hearing loss symptoms continuously since service, he also identified a history of occupational noise exposure post-service as a machinist for nine years.  The Veteran indicated that he was exposed to noise in the machine shop but that he wore earplugs as supplied by his employer.  Throughout his employment as a machinist, years after service, he was told that his hearing was a little low.

In a May 2015 VA addendum opinion, the VA audiologist noted that the Veteran's VBMS records were reviewed.  These records include the Veteran's hearing transcript in which he reported that he had continuous hearing problems since service.  Following a file review, it was opined that the Veteran's bilateral hearing loss was less likely than not related to service as there was normal hearing at separation with no significant threshold shift in either ear from enlistment.  The VA examiner noted post-service noise exposure from working in a machine shop for about 9 years following his military career, and opined that the Veteran's hearing loss is more likely related to his post military noise exposure and/or a genetic or hereditary predisposition.  

Based on the October 2010 audiometric testing, the Board finds that the Veteran's currently diagnosed bilateral sensorineural hearing  is a "disability" that meets the criteria of 38 C.F.R. § 3.385.  However, the weight of the probative evidence of record shows that the Veteran's bilateral hearing loss was not incurred in service and was not manifest to a compensable degree within one year of service separation.

The VA audiologist's 2015 opinion with respect to the etiology of the Veteran's current hearing loss is probative as it was based on a review of all pertinent evidence of record, to include the Veteran's reported history of continuous hearing problems since service.  The evidence discussed with regard to the Veteran's hearing loss was factually accurate.  Based on this evidence, as well as on the Veteran's hearing presentation, the VA audiologist found that the Veteran's hearing loss was not likely related to active military service.  The Board finds that sound reasoning has been provided for the opinion rendered by the VA examiner.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has considered the Veteran's contention that hearing loss is related to service.  Although the Veteran testified as to having hearing loss continuously since service separation, during a 2010 VA examination, he noted that hearing loss had started a few years earlier.  His statements as to the onset of hearing loss are inconsistent and not credible.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between his current hearing loss disability and military service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  However, in this instance, the Veteran's report of continuity of symptomatology of hearing loss is not supported by the other evidence, particularly the VA examiner's opinion, which was based on a review of the record to include the Veteran's contentions.  Ultimately, it was concluded that the Veteran's version of events was not the most likely explanation.  His version of events is also contradicted by the separation examination report. Rather, it was concluded that it was more likely that hearing loss was related to post military noise exposure and/or a genetic or hereditary predisposition.  

The Board accepts the opinion of the 2015 VA examiner as being the most probative medical evidence on the subject, as the opinion is based on thorough review of all historical records and contains a detailed rationale for the examiner's conclusions.  The Board thus finds that the Veteran's contentions of chronic disability are outweighed by the objective clinical findings and conclusions made by the VA examiner, who is a medical professional.  

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinion is adequate for deciding this appeal.  The Board finds that competent, credible and probative evidence of record does not show that bilateral hearing loss was incurred in service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the claim.




ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


